IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DOMENIC TRICOME AND                        : No. 138 MM 2017
SUPPLEMENTMARKET.COM. INC.                 :
                                           :
                                           :
            v.                             :
                                           :
                                           :
ECOMMERCE, INC., IX WEB HOSTING,           :
FAITHI SAID, SAMMIE TAUNTON AND            :
AMANDA WALSH                               :
                                           :
                                           :
PETITION OF: DOMENIC TRICOME               :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2017, the Petition for Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.